DETAILED ACTION
This is the first Office action on the merits. Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2019, 07/01/2019, and 02/07/2020 were considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view of Xie et al. (US 20190187711 A1) and Chen et al. (US 20170115497 A1).

Regarding claim 1 Baeg et al. teaches an optoelectronic sensor for detecting objects in a monitoring region, the sensor having a scanning unit movable about an axis of rotation (FIG. 1, rotating part 200, Paragraph [0054]), a plurality of scanning modules for periodically scanning the monitoring region and 

Baeg et al. fails to teach, but Xie et al. does teach at least one light transmitter for transmitting several light beams separated from one another (FIG. 2, light emitting module 254, Paragraph [0036]) and wherein at least one scanning module is tilted by a tilt angle relative to its main viewing direction (FIG. 5, pitch angle 570, Paragraph [0045]), the tilt angle being measured with respect to a central scanning plane perpendicular to the axis of rotation (FIGS. 4 and 5, tilting motor 428 and scanning platform 453, Paragraphs [0043]-[0045]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Baeg et al. with the multi-beam emitter array and tilting mechanism taught by Xie et al. The reasoning for adopting the multi-beam emitter array is that by using multiple beams instead of the one beam taught by Baeg et al., it will allow for stronger return signals, as the light energy will not be dispersed to the same degree that a line-shaped beam would. This predictably leads to more accurate results and longer possible measurement ranges. Regarding the tilting mechanism, the reasoning for this would be to simply allow for a greater field of view to be measured, as it allows for a greater amount of directions for beams to be aimed at.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al., with the rotating emitter module taught by Chen et al. The reasoning for this is that by rotating the emitter array, and by extension because it is attached the receiver as well, the user is able to change the density of the scan pattern. This predictably allows the designer to customize the resolution of the overall scan with a greater degree of freedom.

Regarding claim 2 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the optoelectronic sensor is a laser scanner (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Emits and receives laser signals.).

Regarding claim 3 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are accommodated in the scanning unit (Baeg et al., FIGS. 1 and 2, rotating part 200 and light transmitting and receiving modules 261 and 262, Paragraph [0054]).

Regarding claim 4 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein at least one of the tilt angle and the rotation angle is fixed (Baeg et al., FIG. 6, light transmitting and receiving modules 261 and 262. This teaches an embodiment where both the tilt and rotation angle are fixed.).

Regarding claim 5 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the tilt angle is in an interval including 0° (Baeg et al., FIG. 6, light transmitting and receiving modules 261 and 262. The tilt angle of the scanning modules in this instance appears to be zero.).

Regarding claim 6 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the tilt angle is in the range of ±60° (Xie et al., FIG. 5, pitch angle 570, Paragraph [0045]. The angle illustrated appears to be within the desired range.).

Regarding claim 7 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, having two to ten scanning modules (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0032]. Can have “two or more light transmitting and receiving modules”.).

Regarding claim 8 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein a scanning module generates two to ten light beams (Xie et al., FIG. 2, light emitting module 254, Paragraph [0036]. Uses four beams in its example.).



Regarding claim 10 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that scanning planes with uniform angular spacing are generated (Xie et al., FIG. 5, pitch angle 570, Paragraph [0045]. Has a tilt angle, but no rotation. No matter the tilt however, angular spacing between beams will remain uniform.).

Regarding claim 12 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that at least some scanning planes are generated which are redundantly scanned (Chen et al., FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Teaches a rotation angles seen in both figures where several latitudes are clearly redundantly scanned.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the specific rotating angles also taught by Chen et al. The reasoning for this is that by scanning multiple planes more than once, it allows the computational units to examine multiple measurements of the same spot. This predictably allows obvious outliers or misreading’s from being included in the final data.

Regarding claim 13 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that at least one angular range without scanning planes is generated (Chen et al., FIG. 18, space between the stripes 1836, Paragraph [0119]. Teaches a rotation angle that leaves gaps in the scan pattern that go unscanned.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the specific rotating angles also taught by Chen et al. The reasoning for this is that certain areas of the environment may prove of lesser interest, and thus do not require scanning. This arrangement predictably allows for these areas to be ignores, allowing for a more efficient scan.

Regarding claim 16 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are of identical construction to one another (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262. These parts are identical.).

Regarding claim 19 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1, wherein at least two scanning modules have a common circuit board (Baeg et al., FIG. 3, control board 230 and light transmitting and receiving modules 261 and 262. Paragraph [0059]. Both modules use the same control circuit board.).



Regarding claim 21 Baeg et al. teaches a method for detecting objects in a monitoring region which is periodically scanned by means of a scanning unit movable about an axis of rotation (FIG. 1, rotating part 200, Paragraph [0054]) and having a plurality of scanning modules (FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0065]), wherein the scanning modules transmit light beams and receive them again as remitted light beams after remission at the objects and generate corresponding received signals (FIG. 2, light processing units 261c and 262c, Paragraph [0065]), and wherein the received signals are evaluated in order to obtain information about the objects (FIG. 3, control board 230, Paragraph [0066]. Control board generates 3D image information from the return signals.).

Baeg et al. fails to teach, but Xie et al. does teach wherein the scanning modules each transmit a plurality of light beams which are separated from one another (FIG. 2, light emitting module 254, Paragraph [0036]), wherein an arrangement of scanning planes is defined by combining scanning modules which are tilted by a tilt angle with respect to their main viewing direction (FIG. 5, pitch angle 570, Paragraph [0045]), the tilt angle being measured with respect to a central scanning plane perpendicular to the rotation axis (FIGS. 4 and 5, tilting motor 428 and scanning platform 453, Paragraphs [0043]-[0045]).



This combination still fails to teach, but Chen et al. does teach wherein an arrangement of scanning planes is defined by combining scanning modules which are rotated by a rotation angle (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Teaches the rotation of the emission module. When applied to the previous art this would also involve rotating the receiver as well, as they are attached.), the rotation angle being measured about an axis corresponding to the main viewing direction (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Rotates about the desired axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR scanning method taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al., with the rotating emitter module taught by Chen et al. The reasoning for this is that by rotating the emitter array, and by extension because it is attached the receiver as well, the user is able to change the density of the scan pattern. This predictably allows the designer to customize the resolution of the overall scan with a greater degree of freedom.

	
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Xiang et al. (US 20180364334 A1).

Regarding claim 11 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Xiang et al. does teach wherein the scanning modules are at least one of tilted and rotated in such a way that scanning planes with a denser angular spacing are generated in at least one angular range (FIGS. 11B and C, Paragraph [0146]. Teaches rotating a scan pattern to create pockets of high horizontal scan line density in certain angular ranges, with lower density gaps between them.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the specific rotated scanning pattern taught by Xiang et al. The reasoning for this is that certain areas of the environment may prove of greater interest, and thus require a higher resolution of scanning detail. This arrangement predictably allows for that greater level of detail at specific areas to be achieved.

Regarding claim 14 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Xiang et al. does teach wherein the scanning modules are at least one of tilted and rotated in such a way that at least one angular range without scanning planes is generated (Chen et al., FIG. 18, space between the stripes 1836, Paragraph [0119]. Teaches a rotation angle that leaves gaps in the scan pattern that go unscanned.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the specific rotated scanning pattern taught by Xiang et al. The reasoning for this is that certain areas of the environment may prove of lesser interest, and thus do not require scanning. This arrangement predictably allows for these areas to be ignores, allowing for a more efficient scan.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1) and Lindskog et al. (US 20160291136 A1).

Regarding claim 15 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Lindskog et al. does teach wherein the scanning unit comprises a plurality of mounting locations for scanning modules (FIGS. 4A-C, LIDAR components 402, Paragraphs [0028]-[0031]. Teaches a scanning unit with multiple mounting locations.), wherein not all of the 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the modular scanning unit taught by Lindskog et al. The reasoning for this is that by having a plurality of optional mounting locations, it allows the designer to create customized scan patterns however they see fit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1) and Hall (US 20110216304 A1).

Regarding claim 17 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Hall does teach wherein at least some scanning modules are at least one of arranged one above the other and offset with respect to one another in the direction of rotation (FIG. 2, LiDAR systems 154 and 156. Paragraph [0041]. Teaches a device where at least two LiDAR systems, including emitter and receiver units, are stacked atop one another on a rotating platform.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20140111812 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1) and Burroughs et al. (US 20180301875 A1).

Regarding claim 11 Baeg et al., modified in view of Xie et al. and Chen et al., teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Burroughs et al. does teach wherein in at least one scanning module a plurality of light beams are arranged in a two-dimensional pattern in cross-section (FIG. 3B, emitter array 300b, Paragraph [0069], teaches a 2D emitter array that maintains the angular spacing between beams.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Baeg et al., and previously modified with the multi-beam emitter array and tilting mechanism taught by Xie et al. and the rotating emitter module taught by Chen et al., with the 2D curved emitter array taught by Burroughs et al. The reasoning for this is that a two dimensional scanner can predictably scan a greater FOV in a smaller amount of time, by its very nature of having more emitters spread out in a 2D pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bandoni et al. (US 20180143301 A1): Teaches a system where multiple emitter arrays are rotated to increase scan density.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN RICHARD HEBERT/               Examiner, Art Unit 3645                                                                                                                                                                                         
	
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645